Citation Nr: 0707565	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  01-09 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO), that denied the veteran's 
claim of entitlement to service connection for a cervical 
spine disorder, to include a herniated disc at C6-7.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in August 
2004, it was remanded for additional development and 
adjudication.  This having been completed, the case is again 
before the Board.


FINDINGS OF FACT

A herniated disc at C6-7 had its onset in service.


CONCLUSION OF LAW

A herniated disc at C6-7 was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with HNP C6-7 
with left arm radiculopathy.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).   

In this case, the veteran contends that when he was in 
Vietnam, the antenna on his radio got tangled in the chain of 
the "come-along" attached to the "A" frame they used to 
pull motors in the motor pool.  The "A" frame was pulled 
toward him and he jumped out of the jeep he was riding in, 
but the frame nevertheless hit him in the area of C7 and his 
shoulders.  The veteran states that he was knocked to the 
ground.  The veteran indicated that he was seen by a field 
medic that evening and given some pain killers, but no 
follow-up was done.  The veteran stated that he had pain and 
discomfort from this, but was able to manage it.  After 
service, the veteran sustained some injuries to his left 
ankle and a rib, but no neck or back injuries.  The veteran 
states that his neck has gradually gotten worse and that he 
developed numbness in his left ring and little fingers in 
1999.  He also indicated that he has been taking spine 
injections at the VA since 1995.                                  

The veteran's medical records show that in February 1997 x-
rays of the veteran's neck showed flattening of C6 and C7 
(old appearing).  In April 1997 the veteran was diagnosed 
with possible cervical radiculopathy, probably secondary to 
old injury.  An April 1997 MRI also indicated a focal left 
paracentral disc protrusion at C6-7 which indents the left 
anterior aspect of the [  ] sac and which leads to mild left 
lateral recess narrowing.  In January 1999, a neurological 
assessment indicated an assessment of neck and left upper 
extremity pain, most likely related to radicular impingement 
of the left C7 nerve root by a herniated disc.  Cervical 
spine evaluation was positive for radicular pain radiating 
down the left shoulder.  There was also noted to be an area 
of decreased perception to pin prick and light touch 
stimulation which correlated well with the C7 dermatome. 
Treatment records in 1999 also indicate that the veteran 
underwent an additional MRI in March 1998 that  was 
essentially the same as the previous report, but indicated a 
larger C6-7 paracentral disc herniation.  An August 1999 
treatment report noted that the veteran was seen for follow-
up on his cervical MRI which showed lateralized C6-7 disc 
herniation without cord compression.  The veteran was noted 
to have continued neck and arm pain and left side weakness.  

In order to determine whether the veteran has a cervical 
spine disorder, and if so, whether such condition is related 
to his service, the veteran was afforded a VA examination in 
April 2006.  The examiner indicated that the veteran's claims 
file was examined in connection with the examination and 
report.  The veteran's medical history was noted, including 
the incident in service with the "A" frame and the 
veteran's post-service work history.  After a thorough 
examination, to include the veteran's upper extremities, the 
veteran was diagnosed with HNP C6-7 with left arm 
radiculopathy.  Regarding nexus to service, the examiner 
stated that he did not see evidence in the veteran's record 
of the neck injury in Vietnam, but noted that the veteran's 
story was consistent with conditions at the time.  The 
examiner also noted that seeing an army medic, after being on 
patrol all day, would not necessarily have generated any 
annotations.  Finally, the examiner stated that "I can't 
prove his HNP of C-spine with left radiculopathy is related 
to the Viet Nam injury of 1972.  But his story is consistent, 
as documented by Dr. [F] in Salem and the Neurosurgeon in 
Richmond.  I think that it is at least as likely a not 
related, and that his injury story is accurate."

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for a herniated disc at C6-7 is 
warranted.   Here, the Board notes that the RO has 
essentially denied this claim on the basis that the veteran's 
service records are negative for complaints or treatment for 
a neck injury. The Board acknowledges that the service 
records do not reflect complaint or treatment for a neck 
injury.  However, the United States Court of Appeal for the 
Federal Circuit (Federal Circuit) recently held in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  In the 
present case, the Board finds the veteran's account of the 
in-service neck injury credible, especially since that 
reported history has been deemed reliable by the April 2006 
VA physician who evaluated him for compensation purposes.  In 
addition, the Board observes that the veteran is competent to 
report the onset of symptoms during service that were later 
diagnosed as HNP C6-7, and continued symptomatology since 
that time.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 70 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  In Kowalski, however, 
the Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of service 
connection for HNP C6-7.  In reaching this determination, the 
Board notes the April 2006 VA examiner opined that the 
veteran's herniated disc at C6-7is at least as likely as not 
related to an in-service neck injury, and that his injury 
story is accurate.  

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the only medical opinion evidence 
supports the veteran's claim, service connection for a 
herniated disc at C6-7 is warranted.  In this regard, the 
Board points out that the Court has cautioned VA against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's 
claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003). 

The Board further acknowledges that medical evidence of 
record shows that the veteran has left arm radiculopathy due 
to his herniated disc at C6-7.  However, the Board finds that 
referring a claim of service connection for this disability 
to the RO is not warranted.  In this regard, the Board notes 
that, in implementing the Board's determination, the RO must 
assign an evaluation under Diagnostic Code 5237, which 
requires an evaluation of any associated neurological 
abnormalities separately under an appropriate Diagnostic 
Code.  Thus, consideration as to whether a separate grant of 
service connection for left arm radiculopathy, as due to the 
veteran's HNP C6-7, is unnecessary.   


ORDER

Service connection for a herniated disc at C6-7 is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


